Notice of Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed method as a whole.
The claimed invention is a welding or additive manufacturing method, comprising the steps of: providing a current waveform to a contact tip assembly having a first exit orifice and a second exit orifice, wherein the current waveform includes a bridging current portion, and a background current portion having a lower current level than the bridging current portion; feeding a first wire electrode through the first exit orifice of the contact tip assembly and simultaneously feeding a second wire electrode thorough the second exit orifice of the contact tip assembly; forming, during the bridging current portion of the current waveform, a bridge droplet coupling the first wire electrode to the second wire electrode before the bridge droplet is transferred to a molten puddle during a deposition operation, wherein solid portions of the first wire electrode delivered through the first exit orifice do not contact solid portions of the second wire electrode delivered through the second exit orifice during the deposition operation; and transferring the bridge droplet to the molten puddle during a short circuit event between the molten puddle and the first and second wire electrodes.
The closest prior art would be Ditschun et al (US 4,806,735). Ditschun teaches a contact tip assembly having a first exit orifice and a second exit orifice, feeding a first wire electrode through the first exit orifice of the contact tip assembly and simultaneously feeding a second wire electrode thorough the second exit orifice of the contact tip assembly. 
However, Ditschun does not teach providing a current waveform to a contact tip assembly having a first exit orifice and a second exit orifice, wherein the current waveform includes a bridging current portion, and a background current portion having a lower current level than the bridging current portion; forming, during the bridging current portion of the current waveform, a bridge droplet coupling the first wire electrode to the second wire electrode before the bridge droplet is transferred to a molten puddle during a deposition operation, wherein solid portions of the first wire electrode delivered through the first exit orifice do not contact solid portions of the second wire electrode delivered through the second exit orifice during the deposition operation; and transferring the bridge droplet to the molten puddle during a short circuit event between the molten puddle and the first and second wire electrodes. 
Furthermore, Ditschun teaches away from the two welding wires forming a droplet through bridging between the two wires.
The second closest prior art would be Yamazaki et al (US 20110259853). Yamazaki teaches a contact tip assembly having a first exit orifice and a second exit orifice, feeding a first wire electrode through the first exit orifice of the contact tip assembly and simultaneously feeding a second wire electrode thorough the second exit orifice of the contact tip assembly. 
However, Yamazaki does not teach during the bridging current portion of the current waveform, a bridge droplet coupling the first wire electrode to the second wire electrode before the bridge droplet is transferred to a molten puddle during a deposition operation, wherein solid portions of the first wire electrode delivered through the first exit orifice do not contact solid portions of the second wire electrode delivered through the second exit orifice during the deposition operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761